DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing of 2/26/2021. Claims 1-20 are pending and have been considered below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first time" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the first time" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim. [claims 2-10, 12-20 are rejected for their dependencies on rejected claims].



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1,11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,16 of U.S. Patent No. 10,964,207 in view of Gallagher et al (US 2018/0211526). Although the conflicting claims are not identical, they are not patentable distinct from each other because present claims 1,11 are generic to all that is recited in claims 1,16 of the US patent 10,964,207; except U.S. Patent ‘207, does not claim that control the operation of one or more traffic signals based on a priority level associated with one or more incoming vehicles.
However, Gallagher discloses a system and method for traffic signal control where control the operation of one or more traffic signals based on a priority level associated with one or more incoming vehicles (para 22).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Gallagher in the patent ‘207 in order to control the operation of traffic signals based on a priority level of incoming vehicles as emergency vehicles, to make decision and determine changes for traffic signal controller to advantageously optimize traffic signal timing based on real time varying conditions.


Present claims
U.S. Patent No. 10,964,207 claims
1. A method of traffic management in a road network including a plurality of pathways and at least one intersection corresponding to two or more of the plurality of pathways, the method being implemented by a traffic management system including a processor and a memory coupled to the processor and configured to store instructions executable by the processor, the method comprising: 




generating, at the processor, for each intersection, a plurality of candidate traffic timing data signals for controlling an operation of one or more traffic signals at the intersection, the plurality of candidate traffic timing data signals being generated based at least on an intersection model corresponding to all approaches at the intersection, wherein the intersection model comprises estimated arrival times for incoming vehicles at each approach at the first time; and 
subsequently generating, at the processor, for each intersection, an optimized traffic timing data signal, the optimized traffic timing data signal being configured to control the operation of one or more traffic signals at the intersection and being generated based on the plurality of candidate traffic timing data signals, at least one predetermined optimization variable and a priority level associated with one or more incoming vehicles.































11.
1. A method of traffic management in a road network including a plurality of pathways and at least one intersection corresponding to two or more of the plurality of pathways, the method being implemented by a traffic management system including a processor and a memory coupled to the processor and configured to store instructions executable by the processor, the method comprising: 
receiving, at the processor, a plurality of data signals from a corresponding one or more connected vehicles; 
generating, at the processor, an intersection model for each approach of each intersection in the road network, the intersection model being generated at a first time based on the plurality of data signals, the intersection model comprising estimated arrival times for incoming vehicles at each approach at the first time; 
generating, at the processor and at the first time, for each intersection, a plurality of candidate traffic timing data signals for controlling an operation of one or more traffic signals at the intersection, the plurality of candidate traffic timing data signals being generated based at least on the intersection model corresponding to all approaches at the intersection; and 
generating, at the processor and at the first time and after generating the plurality of candidate traffic timing data signals, for each intersection, an optimized traffic timing data signal, the optimized traffic timing data signal being configured to control the operation of one or more traffic signals at the intersection, and being generated based on the plurality of candidate traffic timing data signals and at least one predetermined optimization variable.
U.S. Patent ‘207, disclose all the subject matter except for specifically claiming that controlling the operation of one or more traffic signals based on a priority level associated with one or more incoming vehicles.
However, Gallagher discloses a system and method for traffic signal control where control the operation of one or more traffic signals based on a priority level associated with one or more incoming vehicles (para 22 [preference for emergency vehicles]; para 29,38).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Gallagher in the patent ‘207 in order to control the operation of traffic signals based on a priority level of incoming vehicles as emergency vehicles, to make decision and determine changes for traffic signal controller for advantageously optimizing traffic signal timing based on real time varying conditions.
16.






	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US 11,011,056) discloses a system and method for fragmentation aware intelligent autonomous intersection management with space time resource model.
Rander et al. (US 2021/0005088) discloses system and method for traffic modeling using sensor data from self driving vehicles.
Wang et al. (US 2020/0284594) discloses navigation system based on destination selection and display route and time through intersection and road segments.
Sundar Pal et al. (US 2020/0142418) discloses system and method for self navigation of autonomous vehicles.
Cross et al. (US 2020/0112973) discloses system and method for traffic priority based on current need for priority.
Gallagher (US 2018/0211526) discloses a system and method for traffic signal control based on a priority level of emergency vehicles.
Janzen et al. (US 2018/0096595) discloses traffic control system and method for optimization of traffic.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631